El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Este es un caso sobre reivindicación de finca rústica e in-demnización por daños y perjuicios. La demanda se pre-sentó originalmente en la Corte Municipal de Gruayama dictán-dose sentencia en contra de los demandantes. Estos apela-ron para ante la corte del distrito y celebrado el juicio de novo, la corte dictó sentencia también en contra de los demandantes. Solicitada la celebración de un nuevo juicio, se desestimó la petición por orden de 22 de septiembre de 1910. Contra esta orden y contra la sentencia dictada el 13 de junio de 1910, se interpuso el presente recurso de apelación.
Los demandantes alegaron, en resumen, que son dueños de cierta finca rústica de diez cuerdas de terreno, sita en el barrio de Palmas del municipio de Gruayama, por haberla ad-quirido el demandante Rivera por compra a los hermanos Mares González y otros, hecha constar en escritura pública otorgada el 17 de abril de 1909 e inscrita en el registro de la *329propiedad, y la demandante Martina de Santiago por heren-cia de su madre Inés Marés y González, constando también inscrito su derecho en el registro de la propiedad; que el de-mandado Pedro Pérez, sin título alguno se apropió de la des-crita finca, la cultiva y disfruta de sus productos, y la posee y detenta contra la voluntad de los demandantes, y que los daños y perjuicios que ha ocasionado el demandado a los de-mandantes ascienden a más de doscientos dollars.
El demandado negó en su contestación la certeza de los hechos consignados en la demanda y alegó, en resumen, como materia nueva, que es dueño' con su derecho inscrito en el registro de la propiedad, de una finca rústica de 135 cuerdas radicada en los barrios del Carmen y Palmas de la municipa-lidad de Gfuayama; que la finca que los demandantes alegan que les pertenece, no colinda por el Norte con Sanguinetty, pues esta colindancia es una de las del Norte de la finca del demandado; que el demandado y sus antecesores en el do-minio de la finca de 135 cuerdas, dentro de la cual, en su extre-mo Norte, alegan los demandantes que se encuentra la suya de diez cuerdas, la han poseído con buena fe y justo título por un período de más de diez años; que los demandantes nun-ca han poseído el inmueble que reclaman, y que ni ellos, ni sus causantes han estado ausentes de Puerto Rico.
En el acto del juicio, la parte demandante'presentó como pruebas, la escritura de 17 de abril de 1909 a que se refiere la demanda; el nombramiento de defensor de la demandante Martina de Santiago hecho a favor del otro demandante Rivera ; una certificación librada por el secretario de la corte de distrito relativa al derecho de la demandante Martina de Santiago y Marés como heredera de Pedro Marés, y una escritura de cesión de derechos a la herencia de Pédro Marés otorgada por Máximina Marés a favor de Adolfo Rivera ante el Nota-rio Capó el 5 de octubre de 1907.
En la exposición del caso preparada a los efectos de la apelación, sólo se menciona la dicha prueba documental. Ni se incluyen íntegros los documentos, ni siquiera se copian sus *330cláusulas esenciales. Examinada la transcripción de los autos en su totalidad, tampoco aparecen incluidos en forma alguna los expresados documentos. En tal virtud, no habiendo los apelantes presentado una transcripción completa que permita a esta Corte Suprema juzgar el caso con los mismos elementos que sirvieran de base al tribunal inferior para dictar la sen-tencia apelada, ésta debe confirmarse.
No obstante lo defectuoso de la transcripción, fiemos estu-diado cuidadosamente las cuestiones legales suscitadas por ambas partes y estamos convencidos de que se fia fiecfio por la corte inferior cumplida justicia en este caso. Aun acep-tando que los documentos presentados por los demandantes probaran que ellos tenían derechos a la propiedad de cierta finca de diez cuerdas, es muy dudoso que demostraran, apre-ciados en relación con las otras pruebas, que tal finca está actualmente en posesión del demandado, y en el caso de que se llegara a la conclusión de que la finca de diez cuerdas es-taba dentro de la de 135 poseída por el demandado, la prueba documental y de testigos, aportada por éste, demostraría que había adquirido el dominio sobre la misma por prescripción.
Examinemos la apelación en cuanto a la solicitud de nuevo juicio.
Dictada sentencia el 13 de junio de 1910, los demandantes, el 21 de junio de 1910, hicieron al secretario y al demandado la siguiente notificación:
“Sírvase tener presente que el demandante en este caso, solici-tará de la Hon. Corte de Distrito la concesión de un nuevo juicio, en el pleito, arriba titulado, basado en nuevas pruebas que ba descu-bierto con posterioridad a la fecha en que se dictó la sentencia y que por más diligencias que-se hicieran con anterioridad al día del juicio, no pudieron ser descubiertas. Esta notificación que también se hace a la parte contraria, se verifica de acuerdo con. lo preceptuado en el Artículo 223 del Código de Enjuiciamiento Civil vigente.”
Luego los dichos demandantes, el 29 de junio de 1910, pre-sentaron a la corte, la siguiente moción:
*3311 ‘ Comparece el demandante y por su abogado expone: Que basado en los artículos 220 y 221, número 3 del Código de Enjuiciamiento Civil vigente, solicita la concesión de un nuevo juicio en el asunto arriba titulado. ’ ’
La anterior moción, con copia de tres affidavits qne se unieron a la misma, se notificó al demandado, quien por medio de sn abogado, el Io. de julio de 1910, presentó una moción para que se rechazara la solicitud de nuevo juicio, Io. porque la notificación no se hizo de acuerdo con la ley; 2o. porque la moción de nuevo juicio no expresa los fundamentos por los cuales se solicita la concesión; 3o. porque si se trata de nue-vas pruebas, no se expresa la importancia de éstas, ni en qué consistió la diligencia empleada para obtenerlas antes del juicio; 4o. porque los affidavits no se ajustan a la ley; 5o. por-que la nueva evidencia que se ofrece es acumulativa; y 6o. por-que, aun aceptando como ciertos los hechos consignados en los affidavitsson de índole tal que no variarían el fallo dic-tado.
Considerado el caso, la corte en 22 de septiembre de 1910, resolvió no haber lugar a tomar en consideración la moción de nuevo juicio.
Es bien claro que los apelantes no cumplieron estricta-mente en este caso con los requisitos exigidos por el artículo 223 del Código de Enjuiciamiento Civil, al no manifestar al Secretario y no notificar a la parte contraria si su moción de nuevo juicio se haría mediante declaraciones escritas y jura-das, o fundándose en los autos y.legajos del pleito, o en las minutas de la corte, o en un pliego de excepciones, o en una exposición del caso, y que en su consecuencia la resolución de la corte de distrito negándose a considerar tal moción, está fundada suficientemente en una interpretación estricta de la ley •
“Una moción para nuevo juicio no puede considerarse cuando la notificación de la intención de presentarla no con-signa en qué se basará la moción, si en affidavits, minutas de la corte, pliego de excepciones, o exposición del caso, como *332requiere la sección 650 del Código de Enjuiciamiento Civil.” <112 Cal., 587.)
“Pero cuando la notificación de la intención de solicitar un nuevo juicio, no establece que la moción se basará sobre affidavits, es impropio presentar affidavits, y si se presentan los mismos deben excluirse del récord.” (Storer v. Heitfeld, 17 Idaho, 114.)
Aíin cuando la solicitud de nuevo juicio se hubiera con-siderado, al resolverla por sus méritos, procedería declararla sin lugar. Hemos examinado cuidadosamente los affidavits y la prueba testifical de los demandantes incluida en la expo-sición del caso, y estamos enteramente conformes con el de-mandado en que la evidencia que se ofrecía era meramente acumulativa y en que de haberse presentado y admitido no hubiera variado la sentencia dictada.
La orden y senténcia recurridas deben confirmarse.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary y Wolf.
El Juez Asociado Sr. Aldrey, no intervino en la reso-lución de este caso.